            Case 3:20-cr-02542-CAB Document 30 Filed 11/20/20 PageID.132 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                 V.                                  (For Offenses Conunitted On or After November 1, 1987)

                     MONROE JONES (1)                                   Case Number:         20CR25      - XS-    1   • 1
                                                                                                                            '\       .          i~
                                                                                                                  "    ji   l.,- . ·::·.~" _, _:,
                                                                     RAPHAELLA FRJEDMAN, F DE                   ·b-DEFENDERS; JNe:-·
                                                                     Defendant's Attorney
USM Number                       93230298
                                                                                                                I_. 11::v 2 o2:1: • _J
• -                                                                                                         CLER:\ u,-; DISTt=")!CT r;c1UST
THE DEFENDANT:                                                                                           SOUTHERN.Dl'rFPICT OF C.\LIFORNIA
lg] pleaded guilty to count(s)         FOUR ( 4) OF THE FOUR-COUNT INDICTMENT                            BY     --~·JY.__ _              DEPUTY


 D  was found guilty on count( s)
    after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
Title & Section                       Nature of Offense                                                                     Number(s)
8 USC 1324(a)(2)(B)(iii)              BRJNGING IN ALIENS WITHOUT PRESENTATION                                                            4




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 lg]   Count(s)   REMAINING AGAINST DEFENDANT                  are          dismissed on the motion of the United States.

       Assessment : $100.00
 lg]   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.
 lg]   NTA Assessment*: $5,000.00 IS WAIVED/DEFENDANT DEEMED INDIGENT
       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lg] No fine                  •Forfeiture pursuant to order filed                                      , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                      HON.   y Ann Bencivenga
                                                                      UNITED STATES DISTRICT JUDGE
                Case 3:20-cr-02542-CAB Document 30 Filed 11/20/20 PageID.133 Page 2 of 2

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                     MONROE JONES (1)                                                         Judgment - Page 2 of 2
CASE NUMBER:                   20CR2542-CAB

                                                   IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (163 DAYS).




•           Sentence imposed pursuant to Title 8 USC Section 1326(b).
D           The court makes the following recommendations to the Bureau of Prisons:




•           The defendant is remanded to the custody of the United States Marshal.

D           The defendant must surrender to the United States Marshal for this district:
            •     at
                       --------- A.M.                              on
            •     as notified by the United States Marshal.
                                                                        ------------------
            The defendant must surrender for service of sentence at the institution designated by the Bureau of
•           Prisons:
            •     on or before
            •     as notified by the United States Marshal.
            •     as notified by the Probation or Pretrial Services Office.

                                                         RETURN
I have executed this judgment as follows:

            Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

at        _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                     UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL
     II


                                                                                                           20CR2542-CAB
